

115 HR 596 IH: TPP Withdrawal Act
U.S. House of Representatives
2017-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 596IN THE HOUSE OF REPRESENTATIVESJanuary 20, 2017Ms. DeLauro introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the President to withdraw from the Trans-Pacific Partnership Agreement.
	
 1.Short titleThis Act may be cited as the TPP Withdrawal Act. 2.FindingsCongress finds the following:
 (1)The Trans-Pacific Partnership Agreement has consistently failed to secure majority support in Congress and has faced strong public opposition among the American people since it was signed on February 4, 2016.
 (2)The United States needs a comprehensive new trade policy to create American jobs, raise wages, and bring down trade deficits.
			3.Withdrawal from Trans-Pacific Partnership Agreement
 (a)Notification of WithdrawalOn the date of the enactment of this Act, the President shall provide, to the Governments of Australia, Brunei, Canada, Chile, Japan, Malaysia, Mexico, New Zealand, Peru, Singapore, and Vietnam, written notice of the withdrawal of the United States from the Trans-Pacific Partnership Agreement, in accordance with Article 30.6 of that Agreement.
 (b)Trans-Pacific Partnership Agreement definedIn this Act, the term Trans-Pacific Partnership Agreement means the Trans-Pacific Partnership Agreement signed on February 4, 2016, by the United States, Australia, Brunei, Canada, Chile, Japan, Malaysia, Mexico, New Zealand, Peru, Singapore, and Vietnam.
			